OFFICE   OF THE ATTORNEY GENERAL         OF TEXAS
                             AUSTlN




Eoaoluble Y. A. mvls
state  Regirtrcrr
Toma 3Ute Bcmd        of Health
Austin, Texas

DOW 31r:




                                             ot,   then vbrt    is   the




                                       vo qmstlons     by the




                            lav *equire an illegitlaate  to
                          of It’8 mother? If not, tlmo
                         1 summe’of    an illsgitlnmta?”
                        f3rot quertlon we anewer, Yes.   The strtu-
         povlsioas   authoritlng   court procedwe to ah&age one’s
         10 not exelrulve.     It $8 b oumuUtive rsuedy.   The rule
:ls   stated on-followsr
             ‘La the absence of 6 statute to the oontrary,
       6 person mar ordl#rily   chsngs his aauks at ~111,
       ulthout any legal proasedlngs,    merely by 6doptlw
                                                                      701


Honorable    W. A. Wvir,      $zage 2


     another     aeuo,     Be ny   not do so, however for fraud-
      ulclnt *purporer .    In mort jurlrdlctionr,4 ohsngr
     of ormfo aaae Fs rcgutitrd by rtrtutea            which pra-
     twrlbs the proceedings          by vhlch such ab6nge is to
     be rccompllshed.         The80 rtatuter usrely affirm, and
     are la 8td of, the common-lav rule.            They do not
     repeal the common 14~ by lapllaatloa           or otheruim,
     but afford 40. rddltloti&l method of effeotlng a
     change of rmm.         The rmtutory rethod of cbagiag
     one’8 same bre dlstlaot          ldvb nu gite s   isr speedy,
     d6flnite,       and oonrtltuter    4 utter   of ieoord vhlch
     ir ebrlly proved ovea 8iter the death of all OOQ-
     temporaneous vltaeaaea,’           ~laams, 38 AH. hr.,     p.
                          See alao, PFFy        V. Wilson (Dsllaa
     fi’.“1; .,P-o1939),
                     28* US s. U. @dJ 654.
          Your seoond quertloa 11888nsoered by this depart-
aeat ln Opinion Yo. O-3525 rddrersed to you1 oop~ OS this
oplaloa     ir attbched    hereto.
                                               Very   truly   yours




                                                         brld Yuntch
                                                             Asslatsnt